Citation Nr: 0639475	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2001 for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to May 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO granted 
service connection for hypertension and assigned a 10 percent 
rating for that disability, effective October 21, 2001.  In 
April 2003, the veteran's representative filed a notice of 
disagreement (NOD) in regards to effective date and initial 
rating assigned for the hypertension.  The RO issued a 
statement of the case (SOC) in September 2003.  The veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2003.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  On the date of the 
hearing, the veteran withdrew from appeal the claim for a 
higher initial rating for hypertension; a signed statement to 
that effect is of record.  Hence, the only matter remaining 
for the Board's consideration is the veteran's entitlement to 
an earlier effective date for the grant of service connection 
for hypertension.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In May 1992, the RO denied service connection for 
hypertensive vascular disease.  In August 1996, the RO denied 
service connection for hypertension.  In October 1998, the RO 
denied reopening the veteran's claim for service connection 
for hypertension.  Although notified of each of the denials, 
the veteran did not initiate an appeal of any of these 
determinations.


3.  On October 21, 2001, the RO received the veteran's 
request to reopen the claim for service connection for 
hypertension; following receipt of a December 2001 VA 
examination report, the RO ultimately reopened the claim and 
granted service connection for hypertension, effective 
October 21, 2001.  

4.  Prior to October 21, 2001, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.


CONCLUSION OF LAW

The claim for an effective date earlier than October 21, 
2001, for the award of service connection for hypertension is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006) and, most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the RO notified the veteran and his of 
the reasons for the denial of his claim for an earlier 
effective date, and has afforded them a number of 
opportunities to present argument and evidence in support of 
the claim.  Further, the RO has obtained all potentially 
relevant records, to include VA treatment records, and has 
arranged for the veteran to undergo VA examination in 
December 2001, the report of which is of record.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran with regard to this 
claim.  As  explained below, the claim lacks legal merit; 
hence, the duties to notify and assist required by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet.  App. 129, 132 (2002).
 
II. Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

In this case, the veteran seeks an award of service 
connection for hypertension prior to October 21, 2001, the 
effective date assigned by the RO based on the date of 
receipt of the request to reopen the claim for that benefit.  
However, the Board finds no legal basis for the assignment of 
an effective date for this award prior to that date.

The basic facts of this case are not in dispute.  The veteran 
applied for service connection for elevated blood pressure in 
May 1992, within a year after separation from service.  In a 
December 1992 rating decision, the RO denied service 
connection for hypertensive vascular on the basis that 
disability was not shown by the evidence of record.  
Thereafter, the veteran filed a claim for service connection 
for hypertension in August 1996.  In a September 1996 rating 
decision, the RO denied the veteran's claim, noting that 
there was no evidence of a diagnosis of hypertension in 
service or within the one-year presumptive period after 
service discharged.  Although notified of the decisions and 
his procedural and appellate rights, the veteran did not 
initiate an appeal of either of these determinations.  As 
such, those decisions-which resolved the prior claims-are 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.   

In May 1998, the veteran attempted to reopen his claim for 
service connection for hypertension.  In October 1998, RO 
declined to reopen the claim, noting that the new evidence of 
record showed treatment for hypertension, but did still did 
not show onset in service or within the presumptive period.  
Although notified of the decision and his procedural and 
appellate rights, the veteran did not appeal the October 1998 
determination.  Hence, that decision-which resolved the May 
1998 claim-is also final as to the evidence then of record.  
Id.  

On these facts, an effective date for the grant of service 
connection prior to the date of the most recent, October 1998 
RO denial is rating decision is legally precluded. 

In a statement received on October 21, 2001, the veteran 
again attempted to reopen his claim for service connection 
for hypertension.  In an April 2002 rating decision, the RO 
denied reopening the veteran's claim.  However, in a March 
2003 rating decision, the RO reopened and subsequently 
granted the claim for service connection for hypertension, 
effective October 21, 2001 (the date of the request to 
reopen).  The RO granted service connection for hypertension 
after resolving reasonable doubt in the veteran's favor 
based, in part, on the report a December 2001 VA medical 
opinion that it was at least as likely as not that the 
veteran had hypertension while on active duty.  

However, prior to October 21, 2001, there was no pending 
claim pursuant to which service connection for hypertension 
could have been granted.  As indicated above, the claims 
filed prior to the most recent, final denial of service 
connection in October 1998 were finally resolved.  Moreover, 
the claims file reflects no formal or informal claim for 
service connection for hypertension between the final October 
1998 decision and the October 21, 2001 request to reopen the 
claim.  Documents associated with the claims file request to 
reopen the claim includes reports of VA Thallium, 
echocardiogram, radiographic, and treadmill exercise tests, 
dated in June 1999 and May 2000, as well as an October 2000 
VA hospitalization report that showed the veteran underwent 
cardiac catheterization after an admission diagnosis of 
angina.  However, there is no document indicating an intent 
by the veteran to reopen his claim for service connection for 
hypertension.

Accordingly, on these facts, October 21, 2001 (the date of 
the request to reopen) is the earliest possible effective 
date for the award of service connection.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  As there 
is no legal basis for assignment of any earlier effective 
date, the Board finds that the claim for an earlier effective 
date for the award of service connection for hypertension 
must be denied.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than October 21, 2001 for the grant 
of service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


